[e31515-10272223672024ec49_1.jpg]
EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of September   ,
2010 (the “Effective Date”), between U.S. Aerosapace, Inc., a Delaware
corporation (the “Company”) and James Worsham (the “Executive”).

1. Employment.

(a) Subject to the terms and conditions contained herein, the Company agrees to
employ the Executive, and the Executive accepts such employment commencing on
the Effective Date and continuing for an initial period of one year, subject to
extension as mutually agreed between the parties (the “Employment Term”).

(b) The Executive shall have the title of Chief Executive Officer (CEO) of the
Company, reporting to the Board of Directors of the Company (the “Board”).
Executive shall have the authority and responsibility normally inherent in such
capacity in public corporations of similar size and character. In addition, the
Board shall nominate Executive to serve as a member of the Board. Executive will
devote at least 30 hours per week to the business and affairs of the Company.

(c) So long as the Executive is employed by the Company, Executive shall not,
without the written consent of the Company, render or perform services of a
business, professional, or commercial nature, either alone or as an employee,
consultant, director, officer, or partner of another business entity, whether or
not for compensation, which is similar to, competitive with, or adverse to the
business or welfare of the Company.

(d) Notwithstanding the foregoing, Executive shall have the right to devote a
portion of his business time to personal investments, civic commitments, the
Southern California Logistics Airport (SCLA) School of Aviation Technology, and
other activities related to SCLA that are not competitive with the Company’s
business.

2. Location of Employment. The Executive’s principal place of employment shall
be at the executive offices of the Company. Provided, however, that the
Executive may work out of any other office location within Southern California
at Executive’s own expense. The Company shall provide Executive with telephone,
computer, secretarial and professional staff support at Company’s expense for
any location desired by Executive.

3. Standard Agreements. The Company and Executive shall execute and Executive
shall be a party to the Company’s standard form of (a) Indemnification
Agreement, (b) Code of Ethics, and (c) Confidentiality Agreement. The Executive
shall abide by all of the policies and procedures of the Company applicable to
officers, directors and employees of the Company, including all policies forth
in the standard Employee Manual.

4. Compensation.

(a) Base Salary. In exchange for full performance of the Executive’s obligations
and duties under this Agreement, the Company shall pay the Executive an annual
base salary (the “Base Salary”) equal to $100,000.00, payable in installments
quarterly or in accordance with the Company’s standard payroll practices. The
Base Salary may be modified each anniversary as mutually agreed between the
parties. In addition, the Compensation Committee of the Board may at any time,
in its sole discretion, increase the Base Salary based upon the performance of
the Executive, the financial condition of the Company, and such other factors as
the Board determines.

(b) Performance Bonuses. Upon achieving increased sales, revenues, or earnings,
entering into sales or strategic cooperation agreements, or other improvements
in the business or financial performance of the Company, Executive may receive
cash bonuses as the Compensation Committee may, in its sole discretion,
determine to be reasonable and appropriate.

(c) Stock Options. On the Effective Date, the Company shall grant the Executive
a non-transferable option to purchase two million (2,000,000) shares of common
stock of the Company (the “Option”) at a price equal to $.08 per share. Half the
Option shall vest in four equal installments of one third (333,333 shares) each,
the first 10 days after the Effective Date and the remaining three on each of
the first and second anniversaries of the Effective Date, subject to the
Executive’s continued employment or Board service through the applicable vesting
dates. Half of the Option shall vest pro rata from time to time, upon achieving
milestones and performance targets mutually agreed between Executive and the
Compensation Committee.

(d) Business Expenses. During the Executive’s employment under this Agreement,
the Executive shall be reimbursed by the Company for reasonable, necessary and
customary business expenses actually incurred or paid by the Executive,
consistent with the policies of the Company, in rendering to the Company the
services provided for in this Agreement, upon presentation of expense statements
or such other supporting information as is consistent with the policies of the
Company. Executive shall be subject to the Company’s travel policy as applicable
to senior Company executives, except that Executive shall be entitled to book
business class tickets for all international flights.

(e) Employee Benefits. During the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in a Company dental plan, and any
other benefit plans which may be available from time to time to senior
executives of the Company generally.

5. Termination.

(a) If the Executive’s employment is terminated for any reason, the Executive
shall be entitled to the Base Salary and reasonable business expenses incurred
but not yet reimbursed through the date of such termination. Subject to the
Executive’s execution of a general release and waiver in standard Company form,
Executive shall also be entitled to the following:

(b) Options. If the Executive’s employment is terminated for any reason,
Executive shall be entitled to retain and exercise all vested stock options for
a period of three years.

(c) Death or Disability. The employment of the Executive under this Agreement
shall terminate on the date of the Executive’s death or disability, in the event
that the Executive is unable to discharge his essential job duties by reason of
illness or injury. All stock options shall immediately vest in full upon
Executive’s death or permanent disability, and Executive or his estate shall be
entitled to retain and exercise all stock options for a period of three years.

(d) Cause. The employment of the Executive under this Agreement may be
terminated by the Company upon written notice from the Board that Cause exists
for termination. For the purposes of this Agreement, the term “Cause” shall mean
that the Executive has (i) refused or failed to perform any duties reasonably
assigned to the Executive by the Board (consistent with his CEO position),
(ii) committed a material breach of the terms of this Agreement or any other
legal obligation to the Company, (iii) demonstrated willful misconduct in the
execution of the Executive’s duties, (iv) been convicted of or pleaded nolo
contendere to a felony involving theft or fraud, (v) misappropriated assets of
the Company, (vi) been repeatedly absent from work during Executive’s customary
working hours for reasons other than disability, appropriate vacation, or sick
time, or (vi) violated the Sarbanes Oxley Act or other federal securities laws.

For the purposes of this Section, no act or failure to act on Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by him
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Company. Any act or failure to act by Executive that is
either based upon authority given pursuant to a resolution duly adopted by the
Board, or based upon the advice of counsel for the Company, and that does not
violate law or Executive’s fiduciary obligations to the Company shall be
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company.

(e) Without Cause. In addition to the circumstances described above, the Company
may terminate the Executive’s employment for any reason or no reason and with or
without cause or prior notice. If the Executive’s employment is terminated
without Cause, the Company shall pay to the Executive an amount equal to the
Base Salary that would have been payable to the Executive through the end of the
Employment Term or for 90 days, whichever is longer. In addition, all stock
options shall immediately vest in full, and Executive shall be entitled to
retain and exercise all stock options for a period of three years.

6. Golden Parachute & 162(m) Limitation. The Executive agrees that his payments
and benefits under this Agreement and all other contracts, arrangements, or
programs shall not, in the aggregate, exceed the maximum amount that may be paid
to him without triggering golden parachute penalties under Section 280G and
related provisions of the Internal Revenue Code, as determined in good faith by
the Company’s independent auditors. If any benefits must be cut back to avoid
triggering such penalties, his benefits shall be cut back in the priority order
designated by the Company. If an amount in excess of the limit set forth in this
section is paid to him, the Executive will repay the excess amount to the
Company upon demand, with interest at the rate provided for in Internal Revenue
Code (the, “Code”) Section 1274(b)(2)(B). The Company and the Executive agree to
cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties
with respect to payments or benefits the Executive receives. Similarly, the
Executive agrees that no payment under this Agreement or any other contract,
arrangement, or program shall be made to him if Code Section 162(m) would
prevent the Company from receiving a deduction for such payment. If, however,
any payment is not made pursuant to the previous sentence, the Company shall
make such payment as soon as practicable in the first calendar year that it
reasonably determines that it can do so and still receive a deduction for such
payment.

7. Company Representation. The Company represents that prior to the Effective
Date it has received all necessary Board approval for entering into and
executing this Agreement and granting the stock options provided for herein.

8. Executive’s Representations.

(a) The Executive represents that he has full authority to enter into this
Agreement and that he is free to enter into this Agreement and not under any
contractual restraint which would prohibit the Executive from satisfactorily
performing his duties to the Company under this Agreement.

(b) The Executive acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. The Executive is not relying on any
representation or advice from the Company or any of its officers, directors,
attorneys or other representatives regarding this Agreement, its content or
effect.

9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or any breach hereof or the Executive’s employment by the Company or
termination thereof, shall be settled by final and binding arbitration before a
retired judge at JAMS (www.jamsadr.com) or its successor in Los Angeles,
California, and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

10. Assignability. This Agreement is personal in nature and the Executive shall
not assign or transfer this Agreement or any rights or obligations hereunder.
Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give to any person, other than the parties to this Agreement,
any right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition of this Agreement.

11. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. Any such written
instrument must be approved by the Board to be effective as against the Company.

12. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to Federal, state and local
income, employment and social insurance taxes, as shall be required by law.

14. Entire Agreement. This Agreement constitutes the whole agreement of the
parties hereto in reference to any employment of the Executive by the Company
and in reference to any of the matters or things herein provided for or
hereinabove discussed or mentioned in reference to such employment; all prior
agreements, promises, representations and understandings relative thereto being
herein merged.

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

Executive:

James Worsham

Company:

U.S. AEROSPACE, INC.

By:
Its:

